Citation Nr: 0736032	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  00-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for joint pain of the 
shoulders, wrists, and fingers, due to an undiagnosed 
illness.

2. Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

3. Entitlement to service connection for memory loss, due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had active service from February 1984 to February 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision from the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO). This case was remanded in November 2003 
and April 2006 for further development.

The veteran was afforded a personal hearing at the RO in 
November 2001, and a transcript of that hearing is in the 
file.


FINDINGS OF FACT

1. Chronic joint pain of the shoulders, wrists, and fingers 
did not have its onset in service and is not related any 
incident of service, and is not a manifestation of an 
undiagnosed illness or a medically unexplained multi-system 
illness.

2. Fatigue did not have its onset in service and is not 
related any incident of service, and is not a manifestation 
of an undiagnosed illness or a medically unexplained multi-
system illness.  

3. Memory loss did not have its onset in service and is not 
related any incident of service, and is not a manifestation 
of an undiagnosed illness or a medically unexplained multi-
system illness.

4.  Supraspinatus tendonitis of the left shoulder had its 
onset in service.

CONCLUSIONS OF LAW

1. A chronic disorder manifested by joint pain of the 
shoulders, wrists, and fingers was not incurred in or 
aggravated by service, nor is such a disorder due to an 
undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).

2. A chronic disorder manifested by fatigue was not incurred 
in or aggravated by service, nor is such a disorder due to an 
undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

3. A chronic disorder manifested by memory loss was not 
incurred in or aggravated by service, nor is such a disorder 
due to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

4.  Supraspinatus tendonitis of the left shoulder was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 and June 
2005 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how a disability rating and an effective date are 
assigned, any questions regarding that matter are moot in 
light of the decision reached below.  While the appellant may 
not have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claims were readjudicated.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 


Criteria

In the present case, the veteran alleges that he suffers from 
numerous disabilities which are a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm. He 
seeks service connection for these illnesses pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection. 38 U.S.C.A. § 1117. This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. Id.


Background

Service medical records reveal a long history of treatment 
for alcohol abuse and dependence.  In an alcohol evaluation 
in January 1987, the veteran reported that he began drinking 
at age 15. The service records reveal a history of low back 
and knee pains.  However there is no history of complaints or 
treatment for shoulder, wrist, or finger joint pain with the 
exception of a right hand injury in September 1986.  At that 
time he suffered a minimally displaced boxer's fracture of 
the head of the 5th metacarpal when he punched his wife in 
the face while inebriated.

The service records are entirely silent as to any chronic 
fatigue or memory loss complaints or treatment.

VAMC hospital and treatment records reveal a long history of 
treatment for alcohol dependence, intoxication, and 
withdrawal; PTSD; panic disorder; depression; impaired liver 
function; folate deficient anemia; macrocytosis; and various 
injuries and lacerations of the hands, cause unknown.

At a personal hearing at the RO in November 2001 the veteran 
reported various musculoskeletal pains including joint pains 
in the shoulders, elbows, wrists, and fingers.  He reported 
fatigue from about 1996 with an increased need for sleep. He 
reported memory loss during treatment at the Vet Center which 
he believed was attributed to PTSD.

At a December 2001 VA examination the veteran reported 
migratory joint pains including vague discomfort in his hips 
and elbows from 1994, as well as bilateral knee and 
intermittent shoulder pain. He had not undergone any surgery, 
used braces, or was under medical treatment.  He reported 
flare-ups but was unsure of when they had occurred.  On 
examination he exhibited a full range of motion and good 
strength of the upper extremities.  Review of the records 
revealed a past diagnosis of bilateral carpal tunnel. However 
on examination a diagnosis of carpal tunnel was not deemed 
appropriate based on a lack of muscle atrophy, as well as 
good grip strength.  No pertinent diagnosis was offered 
following examination.

Regarding the complaints of fatigue, the examiner noted that 
the veteran had no low grade fever, no exudative pharyngitis, 
no palpable or tender cervical or axillary nodes.  There were 
no daily activities restricted by chronic fatigue, no 
incapacitating episodes requiring bed rest and treatment, nor 
did he require continuous medication. The examiner opined 
that the veteran did not meet the requirements for chronic 
fatigue syndrome.  

At VA examination in July 2005, the examiner reviewed the 
claims file prior to examination.  The veteran reportedly 
began experiencing joint pain, fatigue, and memory loss about 
1991.  He described some shoulder pain primarily in the left 
shoulder, as well as elbow and finger pain.  He did not have 
wrist pain but noted some popping in his left wrist.  Most of 
his finger pain was as an intermittent ache in both hands, 
more likely in damp humid or rainy weather.  Elbow pain was 
also related more to damp weather.  He recently had more 
problems with left shoulder pain on abduction especially at 
extreme of forward flexion.  He also reported shooting pain 
in the arms, less frequently in his legs. This was not 
particularly associated with numbness or neurological 
phenomena.  

The examiner noted that the veteran's complaints of pain in 
his shoulder, elbow, wrist and finger aches and pops, 
appeared to be transient and were likely weather related 
symptoms of a mild nonspecific form of arthritis, mediated 
likely thru his PTSD.  The left shoulder appeared to have low 
grade chronic supraspinatus tendinitis.  Flare ups appeared 
to be related to weather changes and activities.  All joint 
symptoms were subjective and consistent with a diagnosis of 
supraspinatus tendinitis. The onset of all symptoms was in 
1991 and continued on and off to the present.  No joint 
swelling or ankylosis was noted and there were no objective 
findings of any physical abnormalities present. 

The veteran reported that he slept poorly and had frequent 
nightmares.  The examiner noted that this would account for 
his fatigue during the day.  The examiner opined that the 
veteran did not meet the criteria for chronic fatigue 
syndrome.  His fatigue was related to a disturbed sleep 
pattern and not a medical condition or to pain.  There was no 
indication of fever, upper respiratory infections or systemic 
disorder. 

The examiner opined that memory loss did not appear to be 
related to a medical or neurological disorder and the veteran 
appeared to have relatively intact recall as to when his 
symptoms began and his general activities prior and after 
that particular time.  The examiner could not establish a 
diagnosis of memory loss on the basis of the current medical 
information.  

The diagnoses were: PTSD as the primary diagnosis with 
personality disorder; mild left supraspinatus tendonitis; 
mild nonspecific psychosomatic joint pain complaints, not 
qualifying as an arthritic condition or part of a systemic 
disorder; insomnia related to PTSD with chronic fatigue.

The examiner opined that the veteran's PTSD was more than 
likely developed in service.  However a personality disorder 
more than likely preexisted service.  Mild tendonitis of the 
left shoulder more than likely developed following service 
and was not related to service. The psychosomatic joint 
complaints were more likely than not related to PTSD, as was 
insomnia.

Subsequent to the April 2006 Board remand, Social Security 
Administration (SSA) records were received and sent to the VA 
examiner for review and preparation of an addendum to the 
July 2005 VA examination.

In a September 2006 addendum to the July 2005 VA examination 
the examiner noted the SSA records listed the veteran's 
primary diagnosis as PTSD with secondary diagnoses of 
depressive disorder and alcohol abuse.  The records also 
included diagnoses of bilateral patellofemoral syndrome and 
lumbosacral sprain.  Patellofemoral syndrome was a vague 
entity that generally insinuates the presence of some pain 
emanating from the patellofemoral joint, frequently 
associated with chondromalacia patellae and at times some 
degree of valgus positioning.  This was not one of his joint 
complaints in July 2005 VA examination.  The same was 
applicable to the diagnosis of lumbosacral sprain, a 
condition that really does not have objective symptomatology 
nor does it convey any objective based disability.  The 
symptoms of chronic fatigue are associated with all three of 
the veteran's primary diagnoses, PTSD, depression, and 
alcoholism.  The issue of mild supraspinatus tendonitis left 
shoulder is as likely as not related to his military service, 
though again no objective findings accompany mild tendonitis.


Analysis

Initially, none of the claimed conditions is shown to have 
had its onset in service or to be otherwise related thereto. 
The evidence of record shows that neither in-service nor post 
service medical records document clinical manifestations of 
either chronic joint pain of the shoulders, wrists, and 
fingers, chronic fatigue, or memory loss. VA examinations did 
not conclude that any of the veteran's complaints were due to 
an undiagnosed illness, and no competent evidence to the 
contrary has been offered.  Indeed, no competent evidence has 
ever been submitted to show that chronic joint pain of the 
shoulders, wrists, and fingers, chronic fatigue, or memory 
loss have ever been clinically demonstrated by objective 
indications of chronic disability or by objective evidence 
perceptible to an examining physician, or by other, non-
medical indicators that are capable of independent 
verification. 

At the time of the July 2005 VA examination, the veteran's of 
chronic fatigue are associated with  PTSD, depression, and 
alcoholism, and thus fatigue cannot be considered for service 
connection as a manifestation of an undiagnosed illness. 
Further, memory loss could not be established by the VA 
examiner. Accordingly, no basis exists to grant service 
connection for this issue.

The July 2005 examination report also indicates that the 
veteran's complaints of pain, aching, and popping in his 
shoulder, elbow, wrist and finger aches and pops, appeared to 
be transient and were likely weather related symptoms of a 
mild nonspecific form of arthritis, mediated likely thru his 
PTSD.  As these symptoms are not shown to be characteristic 
of a chronic disorder, either related to service, or as 
symptomatic of an undiagnosed illness, service connection for 
these conditions is not in order.

With respect to his complaint of left shoulder joint pain, 
the records show that in July 2005 the examiner found that 
the veteran had mild left supraspinatus tendonitis; mild 
nonspecific psychosomatic joint pain complaints, not 
qualifying as an arthritic condition or part of a systemic 
disorder. As the VA examiner opined that the mild 
supraspinatus tendonitis of the left shoulder is as likely as 
not related to his military service, service connection for 
this condition is granted.  

In light of the foregoing, it is evident that neither chronic 
joint pain of the shoulders, with the exception of 
supraspinatus tendonitis of the left shoulder, wrists, and 
fingers, chronic fatigue, or memory loss were manifested in-
service, and these disorders are not shown to be related to 
an undiagnosed illness. As such, service connection must be 
denied. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317.

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to VA. Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability. Caldwell v. Derwinski, 1 Vet. App. 466 
(1991). Lay statements as to the origins of a current 
disability, however, are not probative because lay persons 
are not competent to offer medical opinions. Moray v. Brown, 
5 Vet. App. 211 (1993). Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, with the exception of 
supraspinatus tendonitis of the left shoulder, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for supraspinatus 
tendonitis of the left shoulder is granted.

Entitlement to service connection for joint pain of the 
shoulders, wrists, and fingers, due to an undiagnosed illness 
is denied.

Entitlement to service connection for fatigue, due to an 
undiagnosed illness is denied.

Entitlement to service connection for memory loss, due to an 
undiagnosed illness.
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


